*645
By the Court,

Bkonson, J.
The rule referred to by the plaintiff is expressly limited to cases “ where it shall appear by the declaration, or the plaintiff’s bill of particulars, that the written instrument or record is the only cause of action ón which the plaintiff relies.” There can be no hardship in .requiring, as we intend to do, a strict compliance with the rule. The notice did- not amount to a- bill of particulars, and the plaintiff had no right to disregard the plea.
Motion granted.*

 See Reynolds v. Woods, ante p. 642.